UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7198



CHARLIE EDWARD MCCLINTON,

                                             Plaintiff - Appellant,


          versus


CHRIS HARRIS, of Probation, Pardon & Parole
Services; MITCH TUCKER, of Probation, Pardon &
Parole Services,

                                            Defendants - Appellees,


          and


JOHN EWING, JR., of the Richland County
Sheriff’s Department; ELLIS PEARSON, of the
Richland County Sheriff’s Department; H. J.
POOLES, of the Richland County Sheriff’s
Department; STATE OF SOUTH CAROLINA; ERIN
GADDY; DANITA WALLACE; REGINALD I. LLOYD,
Richland County Circuit Court Judge,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (6:05-cv-02999-PMD)


Submitted: November 15, 2006              Decided:   November 22, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Charlie Edward McClinton, Appellant Pro Se. Tommy Evans, Jr., SOUTH
CAROLINA DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICE,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Charlie Edward McClinton appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   McClinton v.

Ewing, No. 6:05-cv-02999-PMD (D.S.C. June 12, 2006).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -